Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG Reports Second Quarter 2016 Financial Results FORT WORTH, Texas—(BUSINESS WIRE)—March 10, 2016—KMG (NYSE: KMG), a global provider of specialty chemicals, today announced financial results for the fiscal 2016 second quarter ended January 31, 2016. 2016 Second Quarter Financial Highlights · Adjusted EBITDA1 increased to $11.0 million, up from $9.0 million in last year’s second quarter. · Adjusted diluted earnings per share2 was $0.40 vs. $0.30 per share reported in the prior year’s second quarter. · GAAP diluted earnings per share was $0.33 vs. $0.47 per share in the second quarter of fiscal 2015. EPS in last year’s second quarter benefited from a $0.31 per share gain on the sale of the creosote business.
